Citation Nr: 1516139	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  03-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for arthritis for the period prior to October 12, 2001.  

2.  Entitlement to a temporary total evaluation due to convalescence following surgery pursuant to 38 C.F.R. § 4.30 for a disability of the left knee, for the period beginning July 10, 2001. 

3.  Entitlement to a separate evaluation for the left knee disability based upon decreased flexion.

4.  Entitlement to a separate evaluation for the left knee disability based upon locking of the knee and/or other manifestations of the semilunar cartilage.

5.  Entitlement to an increased evaluation for the left knee disability based upon limitation of extension, rated 10 percent disabling prior to April 22, 2010, and rated 30 percent disabling effective from April 22, 2010.

6.  Entitlement to an extraschedular evaluation for the left knee disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1987 to July 1990.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The matter has previously been before the Board on a number of occasions.  Due to the complicated procedural history, the Board will detail the history of the appeal here.  

Following the Veteran's appeal of a February 2002 rating decision, the Board remanded the matter in November 2004, and subsequently denied the appeal in June 2006.  The Veteran appealed, and in October 2007, the United States Court of Appeals for Veterans Claims (Court), issued a Memorandum Decision, vacating the Board's June 2006 decision, and remanding the appeal.  Consistent with that Court remand, the Board in February 2009 remanded the claim for additional development.

In August 2011, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a Central Office Board hearing, conducted in Washington, D.C.  A transcript of that hearing is of record.

In December 2011, the Board denied entitlement to a disability evaluation in excess of 30 percent for service-connected left knee disability based upon instability; entitlement to a separate compensable evaluation based upon limitation of flexion; and entitlement to a separate disability evaluation based upon degenerative changes.  The Board, via that decision, granted staged increased evaluations for the left knee disability based upon limitation of extension.  The Board also remanded the issue of entitlement to an extraschedular evaluation for the left knee disability.

In November 2012, the Director of the Compensation Service issued a decision that the Veteran's service-connected left knee disability was not so exceptional or unusual as to render the use of the regular rating schedule standards impractical.  

In February 2013, the Board remanded the issue of entitlement to an increased evaluation for left knee limitation of extension, rated 10 percent disabling effective from October 12, 2001, and rated 30 percent disabling effective from April 22, 2010, including consideration of whether an extraschedular evaluation was warranted.  

In October 2013, the Appeals Management Center granted an earlier effective date for a noncompensable evaluation for the left knee disability based upon limitation of extension, to March 14, 1996; assigned a 10 percent evaluation from June 15, 1998, based on limitation of extension; and continued the 30 percent extension rating from April 22, 2010.

In October 2014, the Court affirmed part of the Board's December 2011 decision; remanded the issue of entitlement to a separate evaluation based on symptomatic semilunar cartilage, including locking; and set aside and remanded the Board's decisions as to a separate evaluation for the left knee disability based on flexion, and a separate evaluation based on arthritis prior to October 12, 2001. 

The issues of entitlement to a separate evaluation for the left knee disability based upon decreased flexion; entitlement to a separate evaluation for the left knee disability based upon locking of the knee and/or other manifestations of the semilunar cartilage; entitlement to an increased evaluation for the left knee disability based upon limitation of extension, rated 10 percent disabling prior to April 22, 2010, and rated 30 percent disabling effective from April 22, 2010; and entitlement to an extraschedular evaluation for the left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of a compensable rating based on limitation of extension of the left knee from June 15, 1998 to the present.

2.  The Veteran did not undergo surgery on July 10, 2001, and his prior temporary total rating concluded at the end of April 2001.


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable disability rating for left knee disability based upon degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5003 (2014).

2.  The criteria for the assignment of a temporary total disability rating based on the need for convalescence for the period beginning July 10, 2001, to include as an extension of the temporary total rating assigned for the period of February 26, 2001 through April 30, 2001, are not met.  38 U.S.C.A. §§ 1155, 1156 (West 2014); 38 C.F.R. § 4.30 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

As discussed below, the issues of entitlement to a separate compensable rating based on arthritis under Diagnostic Code 5003, and entitlement to a temporary total evaluation due to convalescence following surgery pursuant to 38 C.F.R. § 4.30 for a disability of the left knee, for the period beginning July 10, 2001, must be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  As such, VA's duties to notify and to assist do not apply to those issues.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 5-2004 (June 23, 2004) (explaining that VA is not required to provide notice of  information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim).

A Compensable Rating under Diagnostic Code 5003

In its October 2014 memorandum decision, the Court instructed the Board to consider whether the Veteran was entitled to a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003, based on functional limitation due to arthritis, for the period beginning with his April 2001 claim for increase, and prior to October 12, 2001.  In doing so, the Court failed to consider an October 2013 rating decision, which granted the Veteran a compensable rating for his left knee disability based upon limitation of extension, under Diagnostic Code 5261, for the period beginning June 15, 1998.  Presently, the Veteran's left knee disability is rated at 10 percent disabling based on limitation of extension from June 15, 1998 to April 21, 2010, and at 30 percent disabling for the period beginning April 22, 2010.  

Compensable ratings under Diagnostic Code 5003 are only warranted where limitation of motion caused by arthritis is not otherwise compensable.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As the Veteran is in receipt of compensation for the period beginning June 15, 1998, for limitation of motion of his left knee, he is not legally entitled to a compensable rating under Diagnostic Code 5003.  Id. at Note (1). 

A Temporary Total Rating from July 10, 2001

Temporary total ratings under 38 C.F.R. § 4.30 may be warranted for periods of convalescence following surgery, or when there is immobilization by cast.  38 C.F.R. § 4.30.  The Veteran is in receipt of a temporary total convalescent rating from the date of his February 26, 2001 surgery, through the end of April 2001, at which time his rating for derangement of the left knee, under Diagnostic Code 5257, returned to 30 percent.  As represented in his representative's October 2004 brief, the Veteran asserts that his February 2001 convalescent rating should be extended based on a July 10, 2001 knee injury, an injury the Veteran discussed at his August 2011 Board hearing.  A July 13, 2001 treatment report indicates that on July 10, 2001, while at work, the Veteran stepped in a hole and had a twisting injury.  Thereafter, he was provided a lateral stabilizing brace, and assigned to physical therapy.  

The evidence is undisputed that the Veteran's temporary total rating from his February 2001 surgery concluded in April 2001.  As such, he is not eligible for an extension of that temporary total rating for the period beginning July 10, 2001.  Further, as his July 10, 2001 injury did not include surgery, and did not result in immobilization via cast, there is no other basis for a temporary total rating under 38 C.F.R. § 4.30 beginning that date.  His appeal must be denied as a matter of law.


ORDER

Entitlement to a compensable evaluation for arthritis for the period prior to October 12, 2001 is denied.

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for the period beginning July 10, 2001, to include as an extension of the temporary total rating that begins on February 25, 2001, and concludes on April 30, 2001, is denied.


REMAND

The issues of (1) entitlement to a separate evaluation for the left knee disability based upon decreased flexion; (2) entitlement to a separate evaluation for the left knee disability based upon locking of the knee and/or other manifestations of the semilunar cartilage; (3) entitlement to an increased evaluation for the left knee disability based upon limitation of extension, rated 10 percent disabling prior to April 22, 2010, and rated 30 percent disabling effective from April 22, 2010; and (4) entitlement to an extraschedular evaluation for the left knee disability, must be remanded for additional development.  The Board regrets the additional delay. 

In correspondence dated March 11, 2015, the Veteran asserted that he had additional evidence in support of his appeal, to include private treatment records, which were not currently associated with the claims file.  Further, he claimed that his left knee disability had worsened, and that he was scheduled to undergo additional arthroscopy later that month.  Under its duty to assist, VA is obligated to obtain the records indicated, 38 C.F.R. § 3.159(c) (2014), and to provide the Veteran with a new examination where there is competent evidence that the disability has worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

In remanding this matter, the Board observes that, other than during periods of temporary total ratings, the Veteran's combined evaluation during the period on appeal at times is as high as 50 percent.  Should an increased evaluation be granted, the amputation rule precludes a higher schedular rating for the knee than the 60 percent assignable for leg amputation at the distal thigh level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162 (2014) (code for rating amputation at the middle or lower thirds levels of the thigh); 38 C.F.R. § 4.68 (2014) (amputation rule).  The possibility remains, however, of assignment of additional schedular disability for the knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file the private treatment records identified by the Veteran.  Notably, he has already provided a completed release form (VA Form 21-4142), dated March 12, 2015.  Should this release expire prior to VA's request for the records, the AOJ should request from the Veteran a new release form.

All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After obtaining the identified records, schedule the Veteran for a VA orthopedic examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


